Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the front and rear manifold must be shown or the feature(s) canceled from the claim(s).  There are items labeled manifolds however these appear to simply be pipes. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the front external manifold”. This lacks antecedent basis and makes the claim unclear because it is unclear if this is required structure because a valve is recited for accessing the manifold. If the manifold was previously recited it would be considered required structure, if not it would be considered that as long as the valve can access a manifold the claim limitation would be met. For examination purposes Examiner will consider that a manifold is required.
Claim 1 recites “a laser heating system”. It is not clear what components are required for a laser heating system. It is unclear if this should be interpreted under 112f or not as well. If it was to be interpreted under 112f the specification does not include sufficient structure to define a laser heating system.
Claim 1 recites “a supervisory system”. It is unclear what structure is required for a supervisory system. For examination purposes Examiner will consider any control system to meet the claim limitation.
Claim 1 recites “the rear external manifold”. This lacks antecedent basis and makes the claim unclear because it is unclear if this is required structure because a valve is recited for accessing the manifold. If the manifold was previously recited it would be considered required structure, if not it would be considered that as long as the valve can access a manifold the claim limitation would be met. For examination purposes Examiner will consider that only a manifold is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3993135 to Sperry et al. (Sperry) in view of U.S. Patent 4730673 to Bradley (Bradley), U.S. Patent 9366455 to Conemac (Conemac), and U.S. PGPUB 20040139930 to Frasure et al. (Frasure).
Regarding claim 1, Sperry teaches a tank (35, Figure 1), a valve for accessing the front external manifold (valve on 36, Figure 1, additionally the inlet line would or could have a manifold upstream of it in its normal use), a control panel provided with a supervisory system (Col. 5 lines 29-68 disclose control which indicates a control panel and supervisory system), an inlet line for fluid to be heated (36, Figure 1), an outlet line for the heated fluid (24, Figure 1) and a valve for accessing the rear manifold (either valve on line 24 or line 20, Figure 1), 
Sperry is silent on a laser heating system, a cover for accessing the tank, and an internal system having spiral shaped lines.
Bradley teaches an internal system having spiral shaped lines. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Sperry with the teachings of Bradley to provide an internal system having spiral shaped lines. Doing so would increase the heat transfer capabilities of the system and/or provide an alternate heating source.
Conemac teaches a laser heating system (210 and associated structure, Figure 6), a valve for accessing the front external manifold (650, Figure 6) and a controller (410). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Sperry with the teachings of Conemac to provide a laser heating system, a valve for accessing the front external manifold, and a controller. Doing so would allow recirculation and provide an energy efficient device to operate with less expense.
Frasure teaches a cover for accessing the tank (85, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Moufti with the teachings of Frasure to provide a cover for accessing the tank. Doing so would allow the tank to be accessed for maintenance or other purposes.
Regarding claim 2, Sperry is silent on wherein the internal system includes spiral-shaped lines in water inside the tank.
Bradley teaches wherein the internal system includes spiral-shaped lines in water inside the tank. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Sperry with the teachings of Bradley to provide wherein the internal system includes spiral-shaped lines in water inside the tank. Doing so would increase the heat transfer capabilities of the system and/or provide an alternate heating source.
Regarding claim 3, Sperry is silent on wherein the heating system includes a laser source.
Conemac teaches wherein the heating system includes a laser source. It wold have been obvious to one of ordinary skill in the art to have modified the teachings of Sperry with the teachings of Conemac to provide wherein the heating system includes a laser source. Doing so would provide an energy efficient device to operate with less expense.
Regarding claim 5, Sperry teaches wherein control of heat exchange inside the tank system is performed by the control panel provided with the supervisory system (Col. 5 lines 29-68 disclose control which indicates a control panel and supervisory system).
Conemac also teaches a controller (410). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Sperry with the teachings of Conemac to provide a controller. Doing so would allow the device to be controlled.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762